Title: To Thomas Jefferson from C. W. F. Dumas, 3 November 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La haie 3e. Nov. 1786

Vos précieuses Notes sont actuellement entre les mains d’un Lecteur qui sait vraiment lire, qui me remercie toutes les fois que nous nous voyons de l’avoir ragouté par ce morceau, parce qu’il ne paroissoit depuis longtemps que de la crême fouettée. Il me fait des excuses de ce qu’il lit lentement, parce que cette Lecture mérite de n’être pas faite en courant: Que maintes lignes y ont couté autant  d’années de travail et de recherches, et qu’il lui faut autant de jours pour les savourer.
Permettez que je présente à Mr. le Ms. de la Fayette les assurances de mon respect. Je suis avec tout celui qui vous est si justement dû, De Votre Excellence, le très-humble et très obeissant serviteur,

C W F Dumas

